Name: Commission Regulation (EC) NoÃ 1027/2009 of 29Ã October 2009 approving minor amendments to the specification of a name registered in the register of protected designations of origin and protected geographical indications (Morbier (PDO))
 Type: Regulation
 Subject Matter: consumption;  processed agricultural produce;  Europe;  agricultural structures and production;  marketing
 Date Published: nan

 30.10.2009 EN Official Journal of the European Union L 283/34 COMMISSION REGULATION (EC) No 1027/2009 of 29 October 2009 approving minor amendments to the specification of a name registered in the register of protected designations of origin and protected geographical indications (Morbier (PDO)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the second sentence of Article 9(2) thereof, Whereas: (1) Pursuant to the first subparagraph of Article 9(1) and by virtue of Article 17(2) of Regulation (EC) No 510/2006, the Commission has examined Frances application for approval of an amendment to details of the specification for the protected designation of origin Morbier, registered by Commission Regulation (EC) No 2400/96 (2), as amended by Regulation (EC) No 1241/2002 (3). (2) The purpose of this application is to amend the specification by stipulating the conditions for using treatments and additives in the milk and for the production of Morbier. These practices ensure that the essential characteristics of the name are maintained. (3) The Commission has examined the amendment in question and decided that it is justified. Since the amendment is minor within the meaning of Article 9 of Regulation (EC) No 510/2006, the Commission may approve it without following the procedure set out in Articles 5, 6 and 7 of the aforementioned Regulation, HAS ADOPTED THIS REGULATION: Article 1 The specification for the protected designation of origin Morbier is hereby amended in accordance with Annex I to this Regulation. Article 2 A consolidated summary of the main elements of the specification is given in Annex II to this Regulation. Article 3 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 October 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. (2) OJ L 327, 18.12.1996, p. 11. (3) OJ L 181, 11.7.2002, p. 4. ANNEX I The specification for the protected designation of origin Morbier is amended as follows: Method of production The following provisions modify Point 5 of the specifications regarding the production method:  In the 2nd paragraph: replace : With the exception of partial skimming, the addition of rennet, lactic starters or processing aids for which limits have been set, nothing may be removed from or added to the milk. by : With the exception of partial skimming, the addition of rennet, lactic starters, salt or water in order to clean the curd, nothing may be removed from or added to the milk.  The following should be added: ( ¦) Renneting must be carried out using rennet only. ( ¦) The milk may not be concentrated by partially removing the watery part before coagulation. ( ¦) Furthermore the partial removal of lactose from the curd can be done using water. ( ¦) The dairy raw materials, partly finished products, curd and fresh cheese must not be conserved at a temperature below 0 °C. Fresh cheese and cheese undergoing the maturing process must not be conserved under a modified atmosphere. ANNEX II SUMMARY Council Regulation (EC) No 510/2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs MORBIER EC NO: FR-PDO-0105-0179/29.3.2006 PDO (X) PGI ( ) This summary sets out the main elements of the product specification for information purposes. 1. Responsible department in the Member State Name: Institut national de lorigine et de la qualitÃ © Address: 51 rue dAnjou, 75008 Paris, FRANCE Tel. +33 153898000 Fax +33 153898060 E-mail: info@inao.gouv.fr 2. Group Name: Syndicat interprofessionnel de dÃ ©fense du Morbier Address: Valparc, Espace Valentin, 25048 BesanÃ §on Cedex, FRANCE Tel. +33 381532230 Fax +33 381535931 E-mail: syndicatdumorbier@wanadoo.fr Composition: Producers/processors (X) Others ( ) 3. Type of product Class 1.3. Cheeses 4. Specification (summary of requirements under Article 4(2) of Regulation (EC) No 510/2006) 4.1. Name Morbier 4.2. Description Morbier is a cheese made from raw cows milk. It is pressed, uncooked, has a flat cylindrical shape, smooth faces and slightly rounded sides. Its rind is natural, smooth and homogenous, varying in colour from light grey to beige-orange. The interior is an ivory to pale yellow coloured paste, sometimes with small openings. It is supple, glossy and creamy, with a fine texture and a slight creamy flavour. Its most distinctive feature is a horizontal black furrow through the middle. Its weight varies from 5 to 8 kg, its diameter from 30 to 40 cm and its height from 5 to 8 cm. Its fat content (fat/dry matter) is at least 45 % and moisture content in the fat-free cheese (Fromage DÃ ©graissÃ © (H.F.D.) is not more than 67 %. 4.3. Geographical area The milk is produced and cheeses manufactured and matured in the geographical area comprising all the municipalities in the Doubs and Jura dÃ ©partements (except those in the canton of Chemin), 16 municipalities in the dÃ ©partement of Ain (municipalities of Apremont, Bellegarde-sur-Valserine in the part corresponding to the former municipality of Coupy, Belleydoux, Champfromier, Charix, ChÃ ©zery-Forens, Confort, Echallon, Giron, Lancrans, Leaz, Lelex, Mijoux, Plagne, Montanges and Saint-Germain-de-Joux) and 13 municipalities in the dÃ ©partement of SaÃ ´ne et Loire (municipalities of Beaurepaire-en-Bresse, Beauvernois, Bellevesvre, Champagnat, Cuiseaux, Flacey-en-Bresse, Fretterans, Joudes, Mouthier-en-Bresse, Sagy, Saillenard, Savigny-en-Revermont and Torpes). 4.4. Proof of origin The dairy herds basic feed must come from the natural pastures of the delimited area. Only milk meeting that criterion may enter the processing plants. Every milk producer, processing plant and maturing plant fills in a declaration of aptitude, which is registered with the INAO. Each operator must provide the INAO with a list of the operators in the production chain he has dealings with and any documents required for checking the origin, quality and production conditions of the milk and cheese. A yellow casein plate is used to identify the cheese. It is affixed at the time of production to the side of each cheese. The day and month of production are indicated. On the drums label the identification of the maturing plant appears clearly (name or business name and address). Each undertaking, on a plant-specific basis, where appropriate, must return each month, duly completed, a statistical information sheet required by the Syndicat interprofessionnel de dÃ ©fense du Morbier relating to the production and marketing of the Morbier AOC (French controlled designation of origin) cheese. As part of the checks carried out on the specified features of the designation of origin, an analytical and organoleptic test is conducted to ensure that the products submitted for examination are of high quality and possess the requisite typical characteristics. 4.5. Method of production The milk must be produced, and the cheese produced and matured within the geographical area. The milk used to produce Morbier cheese must come exclusively from cows of the Montbeliarde or French Simmental breeds. The cows are herded according to local custom. The grazing land actually used on the holding must be at least one hectare per dairy cow. The staple feed of the dairy cows must be fodder originating from pastures located in the geographical area. The dairy cows are not at any time of the year given any silage products or other fermented fodder, such as fodder preserved in the form of banded bales. Morbier cheese is made exclusively from cows milk used in the raw state. With the exception of partial skimming, the addition of rennet, lactic starters or salt (sodium chloride), nothing may be removed or added to the milk. After being heated to a temperature not exceeding 40 °C, the milk is treated with rennet. The curd is cut into grains of about 1 cm thick. Water may be added to clean the curd. After the whey is drawn off, the curd is slightly pressed to obtain cakes. Each cake is cut in half. The horizontal central black furrow is obtained exclusively by coating the face of half a cake with charcoal (carbo medicinalis vegetalis) before pressing. Ripening takes place over a minimum period of 45 days from the day of manufacture, at a temperature of between 7 °C and 15 °C. The rind is obtained exclusively by rubbing with salt water, to which lactic starters may be added. The use of colouring agents is prohibited. 4.6. Link Morbier cheese is named after the municipality of Morbier situated in the dÃ ©partement of Jura in Franche-ComtÃ ©, approximately 15 kilometres from the Franco-Swiss border. There is evidence of its production dating back to the 18th century when it was very much a local product, essentially in the Jura dÃ ©partement. Originally it was primarily farmhouse-made but later it was produced by fruitiÃ ¨res (cheese cooperatives) in the Jura massif area. Already in 1942 a decree laid down that Morbier cheese was manufactured in the dÃ ©partements of Jura and Doubs. Morbier cheese is produced in the high pastures of the Jura mountains where the natural floral diversity of the grasses has allowed milk and cheese exhibiting highly valued and distinctive characteristics to be produced. The production procedures are defined in such a way as to ensure that the regions distinctive features are preserved and find their expression in the product. 4.7. Inspection body Name: Institut national de lorigine et de la qualitÃ © (INAO) Address: 51 rue dAnjou, 75008 Paris, FRANCE Tel. +33 153898000 Fax +33 153898060 E-mail: info@inao.gouv.fr The Institut national des appellations dorigine is a public administrative body with legal personality and reports to the French Ministry of Agriculture. It is responsible for monitoring the production conditions for products with a designation of origin. Name: Direction gÃ ©nÃ ©rale de la concurrence, de la consommation et de la rÃ ©pression des fraudes (DGCCRF) Address: 59 boulevard Vincent Auriol, 75703 Paris Cedex 13, FRANCE Tel. +33 144871717 Fax +33 144973037 The DGCCRF is a dÃ ©partement of the French Ministry of the Economy, Finance and Industry. 4.8. Labelling All cheeses with the registered designation of origin Morbier must bear a label showing the PDO name in a font two thirds the size of the largest font used on the label and displaying the words Appellation dOrigine ContrÃ ´lÃ ©e (Registered Designation of Origin). The name and address of the manufacturer must also be shown on the label.